DETAILED ACTION
This office action is in response to the amendments filed on January 29, 2021. 
Acknowledgements
The amendments filed on January 29, 2021, in response to the office action mailed on 1/22/2021 have been entered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1 and 3-21. Claim 2 is canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018, 2/18/2020, 8/18/2020 and 1/29/2021 are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2016/0093745) in view of Chang (US 2016/0118479) and in further view of Engel (US 2017/0117367).
With respect to Claim 1, Diaz shows (Fig. 7H) most aspects of the current invention including a device comprising: 
a substrate (700); a first electrode (740a/704a) on the substrate; 
an insulating pattern (710) on the substrate, the insulating pattern extending from the first electrode in a direction substantially vertical to the substrate; 
a second electrode (704b) on an upper end of the insulating pattern
a 2D material layer (702) along a side surface of the insulating pattern, the 2D material layer including at least one atomic layer of a 2D material that is substantially parallel to the side surface of the insulating pattern; 
a gate insulating layer (731) covering the 2D material layer; 
a gate electrode (732) contacting the gate insulating layer
However, Diaz does not show wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W).
On the other hand, Chang shows (Fig 5D) an insulating pattern (306) on a substrate, a 2D material layer (204) along a side surface of the insulating pattern. Furthermore, the 2D material layer (204) may contain one or a few monolayers including an insulating layer and wherein a transition metal element in the insulating pattern/ insulating layer is the same as a transition metal element in the 2D material layer. Chang teaches doing so to pattern the gate dielectric using photolithography techniques to expose portions of the 2D material layer for forming source/drain contacts (par 32).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer in the device of Diaz to pattern the gate dielectric using photolithography techniques to expose portions of the 2D material layer for forming source/drain contacts.
However, Chang does not show wherein the transition metal element being molybdenum (Mo) or tungsten (W).
On the other hand, Engel shows (Fig 9) an insulating pattern (25) on a substrate, a 2D material layer (30) and furthermore the 2D material layer including a transition metal element that includes molybdenum (Mo) or tungsten (W) (par 36). Engel teaches doing so to keep at a minimum device dimensions that are freely scalable and material degradations that limit device performance (par 38).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the transition metal element being molybdenum (Mo) or tungsten (W) in the device of Diaz to keep at a minimum device dimensions that are freely scalable and material degradations that limit device performance.
With respect to Claim 3, Diaz shows (Fig. 7H) wherein the 2D material layer includes a transition metal dichalcogenide.
With respect to Claim 4, Chang shows (Fig 5D) wherein the insulating pattern includes a transition metal dioxide (par 32).
With respect to Claim 5, Diaz shows (Fig. 7H) wherein the 2D material includes a molybdenum chalcogenide (par 39). However, Diaz does not show wherein the insulating pattern includes molybdenum dioxide.

On the other hand, Chang shows (Fig 5D) wherein the 2D material layer (204) may contain one or a few monolayers including an insulating layer and wherein the insulating pattern includes molybdenum dioxide (par 26). Chang teaches doing so to act as a layer in which the source/drain regions and channel region, thereby forming an UTB device (par 26).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the insulating pattern includes molybdenum dioxide in the device of Diaz to act as a layer in which the source/drain regions and channel region, thereby forming an UTB device.
With respect to Claim 6, Diaz shows (Fig. 7H) wherein the side surface of the insulating pattern is substantially vertical to the substrate, and the at least one atomic layer of the 2D material is substantially vertical to the substrate.
With respect to Claim 7, Diaz shows (Fig. 7H) wherein the gate insulating layer contacts the first electrode and the second electrode (704, 740).
With respect to Claim 8, Diaz shows (Fig. 7H) wherein the 2D material layer extends from the first electrode to the second electrode in the direction substantially vertical to the substrate along the side surface of the insulating pattern.
With respect to Claim 9, Diaz shows (Fig. 7H) wherein the at least one atomic layer of the 2D material layer is substantially vertical to the substrate.
With respect to Claim 10, Diaz shows (Fig. 7D) wherein a cross-sectional area of the first electrode in a direction parallel to the substrate differs from a cross-sectional area of the second electrode in the direction parallel to the substrate.
With respect to Claim 11, Diaz shows (Fig. 7H) wherein the 2D material layer further includes a portion between the insulating pattern and the second electrode.
With respect to Claim 12, Diaz 
With respect to Claim 13, Diaz shows (Fig. 7H) most aspects of the current invention including a device comprising: 
a substrate (700)
a channel structure on the substrate (701), the channel structure including an insulating pattern (710) and a 2D material layer (702) on a surface of the insulating pattern, and the 2D material layer including at least one atomic layer of a 2D material that is parallel to the surface of the insulating pattern
a first electrode (740a/704a) and a second electrode (704b) on the substrate; the first electrode and the second electrode respectively being located at both ends of the channel structure
a gate electrode (732) on the substrate, the gate electrode extending in a second direction that is parallel to the substrate, and the gate electrode intersecting the channel structure; 
a gate insulating layer (731) between the channel structure and the gate electrode
However, Diaz does not show the channel structure extending in a first direction that is parallel to the substrate and wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer, wherein the transition metal element being molybdenum (Mo) or tungsten (W).
On the other hand, Chang shows (Fig 5D) an insulating pattern (306) on a substrate, a 2D material layer (204) along a side surface of the insulating pattern, wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer. Chang teaches doing so to pattern the gate dielectric using photolithography techniques to expose portions of the 2D material layer for forming source/drain contacts (par 32).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a transition metal element in the insulating pattern is the same as a transition metal element in the 2D material layer in the device of Diaz to pattern the gate dielectric using photolithography techniques to expose portions of the 2D material layer for forming source/drain contacts.
However, Chang does not show wherein the transition metal element being molybdenum (Mo) or tungsten (W).
On the other hand, Engel shows (Fig 9) an insulating pattern (25) on a substrate, a 2D material layer (30) and furthermore the 2D material layer including a transition metal element that includes molybdenum (Mo) or tungsten (W) (par 36). Engel teaches doing so to keep at a minimum device dimensions that are freely scalable and material degradations that limit device performance (par 38).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the transition metal element being molybdenum (Mo) or tungsten (W) in the device of Diaz to keep at a minimum device dimensions that are freely scalable and material degradations that limit device performance.
With respect to Claim 14, Diaz shows (Fig. 7H) wherein the gate insulating layer contacts a side surface of the channel structure and an upper surface of the channel structure.
With respect to Claim 15, Diaz shows (Fig. 7H) wherein the 2D material layer includes a first portion and a second portion, the first portion of the 2D material layer is on an upper surface of the insulating pattern, and second portion of the 2D material layer is on a side surface of the insulating pattern.


With respect to Claim 16, Diaz shows (Fig. 7H) wherein inside the first portion of the 2D material layer, each of the at least one atomic layer is substantially parallel to the substrate, and inside the second portion of the 2D material layer, the at least one atomic layer is substantially vertical to the substrate.
With respect to Claim 17, Diaz shows (Fig. 7H) further comprising: a device isolation film on the substrate, wherein an upper surface of the insulating pattern and a portion of a side surface of the insulating pattern are not covered by the device isolation film, and the 2D material layer is on the portion of the side surface of the insulating pattern that is not covered by the device isolation film, and the 2D material layer is on the upper surface of the insulating pattern.
With respect to Claim 21, Diaz shows (Fig. 1A; embodiment 100) shows wherein the insulating pattern (labeled 110a) extends from a top surface of the first electrode (see par 25), in a direction substantially vertical to the substrate6Atty. Dkt. No. 2557-002872-US 1U.S. Application No. 16/120,705 such that a bottom surface of the insulating pattern (labeled 110a) is on the top surface of the first electrode (see par 25). (par 25; source/drain regions (sleeved under the respective source/drain contacts 140a and therefore not directly visible in the figure) at the opposite ends of the channel portion (wrapped by the outer sleeve layer 120a and thus not directly visible) of the exemplary device 100)
Allowable Subject Matter
Applicant’s arguments, see pages 8-14, filed 10/12/2020, with respect to claims 18-20 have been fully considered and are persuasive.  Therefore, the previous rejection of claims 18-20 has been withdrawn. Claims 18-20 are allowed.
Response to Arguments
Applicant's arguments, see pages 8-14, filed 10/12/2020, with respect to claims 1-17 and 21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 3-17 and 21 have been considered but are moot because the new ground of rejection does not rely on the newly applied reference applied in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814